338 F.2d 339
Myron G. BAILEY (Mrs. Myron G. Bailey, substituted asappellant in the place and stead of Myron G.Bailey, deceased), Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 21237.
United States Court of Appeals Fifth Circuit.
Nov. 9, 1964.

Myron G. Bailey, pro se.
Arnold D. Levine, Asst. U.S. Atty., Tampa, William J. Hamilton, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant1 complains of the action of the trial court in affirming the decision of the Hearing Examiner denying claim for Social Security benefits.  We are convinced that the facts found by the Hearing Examiner are supported by substantial evidence and that the legal conclusions reached are supported by the facts so found.  Accordingly, we fail to find error in the action of the trial court affirming the decision of the Hearing Examiner.


2
The judgment is affirmed.



1
 The Court has been advised that the original claimant, Myron G. Bailey, died on June 16, 1964.  By request, and without objection on the part of the Government, Mrs. Myron G. Bailey was substituted as appellant for her deceased husband by order of this Court